            Case 19-22390-CMB                     Doc 1       Filed 06/14/19 Entered 06/14/19 15:13:31                                  Desc Main
                                                              Document      Page 1 of 9
Fill In this Information to identify your case:

United States Bankruptcy Court for the:

fWESTERN DISTRICT OF PENNSYLVANIA

Case number r known)                                                              Chapter you are filing under:

                                                                                  • Chapter 7

                                                                                  o Chapter 11
                                                                                  0 Chapter 12
                                                                                  0 Chapter 13                                  0 Check if this an
                                                                                                                                     amended filing




Official Form 1D1
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12117
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor land Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor land the other as Debtor 2. The same person must be Debtor I in
all of the forms,

Be as complete and accurate as possible. II two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


           Identify Yourself

                                    About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):

 1.   Your full name

      Write the name that is on     Edward
      your gcvernmentissued          isiie                                                              irsi name
      picture identification (for
      example, your driver’s
      license or oasspcrt).
                                    c.
                                    iidinam                                                —            iJdie name
      Bring ycur picture
                                    Lecke
                                                           r..Jr.,   ii,   ill)                         üsi namind Suffix (Sr., Jr., II, Ill)




 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.



 3.   Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-91 96
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
            Case 19-22390-CMB                   Doc 1            Filed 06/14/19 Entered 06/14/19 15:13:31                                  Desc Main
Debtor 1
                                                                 Document      Page 2 of 9
            Edward C.      Ls!Y                              -
                                                                 —-                                     Case number       (if known)             -




                                  About Debtor 1:                                                  About Debtor 2 (Spouse Only In a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have       •   I have not used any business name or EINs                    C   I have not used any business name or ElNs.
     used in the lasts years

     Include trade names and      Business name(s)      --   —   -—
                                                                                               —   Business name(s)
     doing business as names




5.   Where you live                                                                                If Debtor 2 lives at a different address:

                                  317 Beech Street
                                  ?Jburh?AiPi!                                                     —    -                    —-        -             -




                                  Number, Street, City, State & ZIP Code                           Number, Street, City, State & ZIP Code

                                                                                           -       —




                                  County                                                           County

                                  If your mailing address is different from the one                If Debtor 2’s mailing address is different from yours, fill it
                                  above, fill it in here. Note that the court will send any        inhere. Note that the court will send any notices to this
                                  notices to you at this mailing address,                          mailing address,



                                  Number, P.O. Box, Street, City, State & ZIP Code                 Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing         Check one:                                                       Check one.’
     this district to file for
     bankruptcy                   •     Over the last 180 days before filing this petition,        C        Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any                    have lived in this district longer than in any other
                                        other district,                                                     district,

                                  C     I have another reason.                                     C        I nave another reason.
                                        Exolain. (See 28 U.S.C.       §   14DB.)                            Explain. (See 28 U.S.C.        §   108.)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
            Case 19-22390-CMB                      Doc 1          Filed 06/14/19 Entered 06/14/19 15:13:31                                 Desc Main
 Debtorl    EdwardC.hy
                                                                  Document      Page 3 of 9
                                             —          --
                                                                                  —
                                                                                                               Casenumberncw,,i            —




           Tell the Court About Your Bankruptcy Case

7,    The chapter of the         Check one, (Far a brief description of each, see Notice Required by 11 U.S.C.
      Bankruptcy Code you are    (Form 2010)). Also, go to the top of page 1 and check the aopropriate box.
                                                                                                                         § 342(b)   for Individuals Filing for Bankruptcy
      choosing to file under
                                 • Chapter 7

                                 C    Chapter 11
                                 C    Chapter 12
                                 C    Chapler 13



6.    How you will pay the fee            I will pay the entire fee when file my petition. Please check with the clerk’s office in your local court for more details
                                           about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or
                                                                                                                                                              money
                                          order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                                                                                                                                  with
                                          a pre-printed address.
                                 C        I need to pay the fee in installments. If you choose this option. sign and attach the Application for Individuals to Pay
                                           The Filing Fee in Installments (Official Form 103A).
                                 C        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law a udge
                                                                                                                                                                may
                                          but is not required to, waive your fee, and may do so only if your income is less than 150% of the ofticia: poverty
                                                                                                                                                               ne ?at
                                          applies to your family size and you are unable to pay the fee in installments) If you choose this option, you must fill
                                                                                                                                                                  out
                                          the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1 03B) and fire it with your petition.


9.    Have you filed for         S   No
      bankruptcy within the
      last 8 years?              C   Yes.
                                                 District                                   When                             Case number
                                                 District                                   When                             Case number
                                                 District                                   When                             Case number


10. Are any bankruptcy           S   No
    cases pending or being
    filed by a spouse who is     C   Yes,
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                 Debtor                                                                     Relationship to you
                                                 District                                   When                            Case number, 1 known
                                                 Debtor                                                                     Relationship to you
                                                 District                                   When                            Case number, if known


11.   Do you rent your           S                Go to line 12
                                     No
      residence?
                                 C   Yes.         Has your landlord obtained an eviction judgment against you?

                                                  C          No. Go to line 12.

                                                  C          Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it as part of
                                                             this bankruptcy petition




Official Form 101                             Voluntary Petition for individuals Filing for Bankruptcy                                                           page 3
                                                                                                                               ______________________________________
                                                                                                                                                      ___________
                                                                                                                                              ___________ _       ___  -




               Case 19-22390-CMB                  Doc 1       Filed 06/14/19 Entered 06/14/19 15:13:31                                   Desc Main
Deotor 1       Edward C. Leckey                               Document  -
                                                                            Page 4 of 9
                                                                                    -   Case 9umber ltkr’:.l))
                                                                                        —
                                                                                                                                         -




i1Th’a Report About Any Businesses You Own as a Sole Proprietor
12.   Are you a sole proprietor
      of any full- or part-time     •   No.       Go to Part 4.
      business?

                                    C   Yes.      Name and location of business
      A sole proprietorship is a
      business you operate as                     Name of business, if any
      an individual, and is not a
      separate egal entty such
      as a corporation,
      prtnership.    or   LLC.




      If you have more than one                   Number. Street, Cty. State & ZIP Code
      sole proprietorship, use a
      separate sheet and attach
      it to this petition.                        Check the appropriate box to describe your business:
                                                  C      Health Care Business (as defined in 11 U.S.C.        §   101(27A))
                                                  C      Single Asset Real Estate (as defined in 11 U.S.C.        §   101(51 8))
                                                         Stockbroker (as defined in 11 U.S C.    §   101 (53A))
                                                 C       Commodity Broker (as defined in 11 U.S.C.       §   101(6))

                                                 C       Noe of the above

13.   Are you filing under          If you are filing under Chapter II. the court must know whether you are a small business debtor so that it can set appropriate
      Chapter 11 of the             deadlines. If you indicate that you are a small business debtor, you must attach your most recem oalance sheet. s:atemet of
      Bankruptcy Code and are       operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
      you a small business          in 11 U.S.C. 1116(1 )(B).
      debtor?
                                    • No         lam not filing under Chapter 11.
      For a definition of small
      business debtor, see 11
               §             ).     C   No.      lam filing under Chapter 11, but lam NOT a small business debtor according to the definition in the Bankruptcy
                                                 Code

                                    C   Yes      lam filing under Chapter 11 and lam a small business debtor according to the definition in the Bankruptcy Code.


IFtt       Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any
      property that poses or is
                                    •   No
      alleged to pose a threat      C   Yes.
      of imminent and                          What is the hazard?                                                                                                 .



      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                      If immediate attention is
      immediate attention?                     needed, why is it reeded?      -.




      For example. do you own
      perishable goods, or
      livestock that must be fed,              Where is the prooeriy?
      or a building that needs
      urgent   repairs?
                                                                             ——_________________________________________________________________________




                                                                             Number, Street, City, State & Zip Code




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
            Case 19-22390-CMB                     Doc 1         Filed 06/14/19 Entered 06/14/19 15:13:31                           Desc Main
Debtor 1     Edward C. Leckey
                                                                Document      Page 5 of 9 Case number (?fknovn1                   —-
1FTh4      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether          You must check one                                            You must check one:
      you have received a             • I received a briefing from an approved credit               C I received a briefing from an approved credit
      briefing about credit               counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
      counseling.                         filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                          certificate of completion.                                    completion.
      The law requires tr.at you
      receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
      credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
      you file for bankruptcy.
      You must truthfully check       C   I received a briefing from an approved credit             C   I received a briefing from an approved credit
      one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
      choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
      so, you are not eligible to         a certificate of completion.                                  of completion.
      file.
                                          Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
      If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
      can dismiss your case, you          payment plan, if any.                                         any,
      will lose whatever filing fee
      you oaid. and your              C   I certify that I asked for credit counseling              C     certify that I asked for credit counseling services
      creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
      collector, activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                          days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                          circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                          of the requirement.
                                                                                                        To ask for a 30-day temporary waiver of the requirement.
                                          To ask for a 30-day tempcrary waiver of the                   attach a separate sheet exp’aining what efforts you made
                                          requirement, attach a separate sneet explaining               to obtain the briefing, why you were unaale to obtain it
                                          what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                          you were unable to obtain it before you filed for             circumstances required you to file this case
                                          bankruptcy, and what exigent circumstances
                                          required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                        with your reasons for not receiving a briefing before you
                                          Your case may be dismissed if the court is                    filed for bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                          If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file You must
                                          still receive a briefing within 30 days after you file,       file a certificate from the approved agency, along with a
                                          You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                          agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                          developed, if any. If you do rot do so, your case
                                          may be oismissed.                                             Any extension of the 30-day deadline is granted only ‘or
                                                                                                        cause and is limited to a maximum of 15 days.
                                          Any extension of the 3D-day deadline is granted
                                          only for cause and is limited to a maximum of 15
                                          days
                                      C   lam not required to receive a briefing about              C   lam not required to receive a briefing about credit
                                          credit counseling because of;                                 counseling because of:

                                          C     Incapacity.                                              C   Incapacity.
                                                I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                                making rational decisions about finances,                    decisions about finances.

                                          C     Disability.                                             C    Disability.
                                                My physical disability causes me to be                       My physical disability causes me to be unable to
                                                unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                                by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                                reasonably tried to do so.                                   do so.

                                          C     Active duty.                                            C    Active duty.
                                                lam currently on active military duty in a                   lam currenhy on active military duly in a miftary
                                                military combat zone,                                        combat zone,
                                          If you believe you are not required to receive a              If you oelieve you are not required to receive a b’ e5ng
                                          briefing about credit counseling, you must fite a             about credit counseling, you must file a motior for Waive’
                                          motion for waiver credit counseling with the court            of credit counseling with the court




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 5
            Case 19-22390-CMB                      Doc 1        Filed 06/14/19 Entered 06/14/19 15:13:31                                Desc Main
Debtor 1    Edward C. Leckey             -
                                                                Document      Page 6 of 9 Case number ot known)                     -           -




           Answer These Questions for Reporting Purposes

16.   What kind of debts do       16a.           Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as incurred by an
      you have?                                  individual primarily for a personal, family, or household purpose.”

                                                 • No. Go to line 16b,

                                                 C Yes. Go to line 17.
                                  16b.           Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                 money for a business or investment or through the operation of the business or investment.
                                                 C No. Go to line 1 Sc.
                                                 • Yes. Go to line 17.
                                  16c.           State the type of debts you owe that are not consumer debts or business debts



17.   Are you filing under            NJ.        lam not filing under Chapter 7. Go to line 18,
      Chapter 7?

      Do you estimate that        • Yes          lam filing under Chapter 7. Do you estimate that after any exempt property is exduded and administrative expenses
      after any exempt                       ‘   are paid that funds will be available to distribute to unsecured creditors?
      property is excluded and
      administrative expenses                    a No
      are paid that funds will
      be available for                           C Yes
      distribution to unsecured
      creditors?

18.   How many Creditors do       •   1-49                                           C 1,000-5,000                            C 25,001-50,000
      you estimate that you                                                          C 5001-10,000
                                  C   50-99                                                                                   C 50,001100,000
                                  C   100-199                                        C 10,001-25,000                          C More thanl0O,000
                                  C   200-999

19.   How much do you             C $0- $50,000                                      C   $1,000,001 -$10 million              C   s500,000,ooi -$1 billion
      estimate your assets to
       e wort
                                  c $50,001 -$100,000                                C   $10,000,001 -550 miHion              C   $1,000,000,001 -$10 billion
                                  C $100,001 -$500,000                               C   $50,000,001 -5100 million            C   $10,000,000,001 -550 billion
                                  • $500,001 -$1 million                             C   $100,000,001 -$500 million           C   More than $50 billion


20.   How much do you             C   $0- $50,000                                    C   $1,000,001 -$10 million              C   ssoo,000,00i -$1 billion
               your liabilIties                                                      C                                        C
                                  •    $50,001 -$100,000                                 $10,000,001 -$50 million                 $1,000,000,001 -$10 billion
                                  C   $100,001 -$500,000                             C   $50,000,001 -$100 million            C   $10,000,000,001 -$50 billion
                                  C   5500,001 -$1 million                           C   5100,000,001 -$500 million           C   More than $50 billion


           Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code, I understand the relief available under each chapter, and I choose to proceed under Chapter 7,

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U SC. § 342(b).

                                   request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341, 1519,
                                  and 3571.
                                  Isi Edward C. Leckey
                                  Edward C. Leckey                                               Signature of Debtor 2
                                  Signature of Debtor 1

                                  Executed on         June 14, 2019                                   Executed on
                                                      MM/DD/YYYY                                                      MM/DD/YYYY                    —   —-




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 6
           Case 19-22390-CMB                    Doc 1           Filed 06/14/19 Entered 06/14/19 15:13:31                            Desc Main
Debtor 1   Edward C. Leckey                                     Document      Page 7 of 9 Case number ifknow



For your attorney, if you are   I. the attorney for the deotor(s) named in this pet:ion. dectare that I have informed the debtor(s) about eligiblity to proceed
represented by one              under Chapter 7 11.12. or 13 of title 11 United States Code. and have explained the relief available under each chaoter
                                for which the person is egible. I also cerhfy that I have del;vered to the debtor(s) the nc:ice requirea oy 1 USC. 342(b)
                                                                                                                                                        §
If you are not represented by   and in a case in which § 707(o)(4)(D) apphes. certfy that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the peNticn is incorrect
to file this page.
                                1sf RobertO Lampj                           --                          Date       June 14, 2019
                                Signature of Attorney for Debtor                                                   MM / DD I VYVY

                                RobertO Lampi            1P!
                                Printed name
                                RobertOLampiLawOffice                                 -




                                Firm name
                                Benedum Trees Building
                                223 Fourth Avenue, 4th Floor
                                Pittsburgj’A 15222                      -        --       —   -   —.          ——    -




                                Nsnbr Seet C         State I. ZIP Cce

                                Cc.,teci ne      412-392-0330                                     Errail aderess

                                19809 PA
                                Oar number & Stale




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                page 7
         Case 19-22390-CMB                           Doc 1           Filed 06/14/19 Entered 06/14/19 15:13:31          Desc Main
                                                                     Document      Page 8 of 9



                                                                United States Bankruptcy Court
                                                                     Western District of Pennsylvania
   nrc       Edward C. Leckey                                                                           Case No.   —




                                                                                   Debtors)             Chapter    7



                                                   VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date:      June 14! 2919              —
                                                                         Is! Edward C. Leckey
                                                                         Edward C. Leckey
                                                                         Signature of Debtor




Software Copyright ct 1 996-2aI 9 Best Case, LLC www bestcase corn
                                               -
                                                                                                                             Boil case Bankruptcy
Case 19-22390-CMB   Doc 1   Filed 06/14/19 Entered 06/14/19 15:13:31   Desc Main
                            Document      Page 9 of 9


                     Babst, Calland, Clements & Zomnir, P.C.
                     Two Gateway Cencer
                     Pittsburgh, PA 15222

                     Citizens Bank
                     One Citizens Plaza
                     Providence, RI 02903

                     Maurice A. Nernburg
                     301 Smithfield Street
                     Pittsburgh, PA 15222

                     Pancoast Staffing Services
                     100 Fifth Avenue, Suite 609
                     Pitcsourgn,     PA 1Dz22

                     Philip J. Urban
                     3956 Route 130
                     Stahls:own, PA 15687
